Citation Nr: 1705962	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  15-06 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from May 1977 to August 1978.

This matter comes before  the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In December 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A claim to reopen service connection for a nervous condition was denied in a September 2006 rating decision.   The Veteran did not appeal the September 2006 decision.   

2.  The evidence received since the September 2006 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, thus raising a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.

3.  A current acquired psychiatric disorder, to include schizophrenia, schizoaffective disorder, depressive disorder, and anxiety disorder was at least as likely as not incurred as a result of active duty service.





CONCLUSIONS OF LAW

1.  The September 2006 rating decision which denied reopening service connection for an acquired psychiatric disorder is final.  38 8 U.S.C.A. § 7104  (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1101,1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303. 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (a). 

Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis. Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Claim to Reopen Service Connection for an Acquired Psychiatric Disorder

A claim for service connection for manic depression was denied by the RO in an April 1990 rating decision.  The evidence of record at the time of the rating decision included service treatment records.  

The Veteran attempted to reopen the claim for service connection for a nervous condition.  Claims to reopen were denied in rating decisions in May 1990, December 1992, February 1993, November 1994, and April 1995.  The Veteran appealed the April 1995 rating decision to the Board.  An April 1999 Board decision denied reopening of service connection for a nervous disorder.  The Board found that service treatment records did not show complaints of treatment of a mental disorder and that there was no nexus between a diagnosed mental disorder and active service.  A claims to reopen service connection for a nervous condition was subsequently denied in rating decisions dated in March 2002.  The Veteran appealed the decision to the Board, which denied the claim in a September 2004 decision.  A claim to reopen service connection for a nervous condition was subsequently denied in a September 2006 rating decision.  

The Veteran was notified of the rating decision in September 2006.  He did not submit a timely notice of disagreement (NOD) to the September 2006 rating decision. The Veteran also did not submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156 (b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Therefore, the decision became final one year later.

The evidence of record at the time of the September 2006 rating decision included service treatment records, VA outpatient treatment records, and Social Security records.  

In November 2011, the Veteran sought to reopen the claim for service connection for a nervous condition.   The evidence submitted since the last final denial of service connection includes VA treatment records, a VA psychiatric examination and the Veteran's testimony.  The VA treatment records include medical evidence  linking an acquired psychiatric disorder to service.  This newly received evidence relates to the unestablished element of a nexus and therefore raises a reasonable possibility of substantiating the claim.  For these reasons, the criteria to reopen the service connection claim for an acquired psychiatric disorder are met, and the petition to reopen is therefore granted.

Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2014).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  VAOPGCPREC 03-2003.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran asserts that a current acquired psychiatric disability is related to his active service.  At the hearing, the Veteran testified that he was assaulted in service.  He testified that he was hit in the head with a machine gun because he could not fire a gun correctly.  The Veteran testified that he was told that he was mentally ill.  He testified that he was hearing voices when he was in service and reported to his commander that he was hearing voices.  See Hearing Tr. 3-4.

The Veteran had active duty service from May 1977 to August 1978.  The April 1977 enlistment examination shows that no psychiatric disabilities were noted.   In June 1978 the Veteran reported a complaint of being hit in the head with a solid object.  A lump on the left side of the head was noted.  No psychiatric complaints or diagnoses were documented at that time.  

The Veteran had a psychiatric evaluation during service in August 1978.   Unfortunately, the copy of the psychiatric evaluation is illegible, aside from a notation of hyperactive behavior.  

In April 1978, the Veteran had a separation examination for Chapter 5 administrative separation.  The separation examination shows that the Veteran reported hearing voices.  He reported that a doctor had diagnosed him with a nervous condition one week earlier.   

Post-service VA treatment records reflect various diagnoses, including schizophrenia, schizoaffective disorder, depressive disorder, and anxiety disorder.  VA treatment records reflect that the "problem list" includes a diagnosis of schizoaffective disorder, with onset in 1978.  A July 1998 treatment record noted that the Veteran's first psychiatric hospitalization was in 1979.  

A December 2010 treatment note authored by a VA psychiatrist reflects that he reviewed the Veteran's treatment records from Fort Bragg, dated in 1978.  The physician noted that there was no report of a mental condition on the 1977 enlistment examination.  He opined that this corresponded with the Veteran's report that he did not have a psychiatric condition prior to entering service.  The physician diagnosed schizoaffective  disorder.  In a March 2015 treatment note, the Veteran's treating psychiatrist noted that the Veteran reported that he suffered a head injury in service and had significant problems resulting from that event.  

The Veteran had a VA examination for PTSD in January 2012.  The examiner noted an extensive history of treatment for schizoaffective disorder dating back to 1979.  The examiner noted a reported history of assault in service.  The examiner opined that the assault reported by the Veteran was not sufficient to support a diagnosis of PTSD.  The examiner explained that it would require speculation to determine whether the Veteran experienced a stressor that would meet criterion (A) for a diagnosis of PTSD.  

In sum, the record shows current diagnoses of schizophrenia, schizoaffective disorder, depressive disorder, and anxiety disorder.  An acquired psychiatric disorder was not noted upon enlistment.  Upon separation, the Veteran reported psychiatric symptoms and a contemporaneous diagnosis of a nervous disorder.   Post-service VA treatment records indicate that the Veteran's acquired psychiatric disorder had its onset in 1978, thus placing the onset during service or within one year of service.  The evidence is at least in equipoise as to whether an acquired psychiatric disorder was incurred in service.  Given the foregoing, and resolving reasonable doubt in favor of the Veteran, service connection for an acquired psychiatric disorder, variously diagnosed as schizophrenia, schizoaffective disorder, depressive disorder, and anxiety disorder is warranted.










ORDER

New and material evidence has been received sufficient to reopen a claim of service connection for an acquired psychiatric disorder; the appeal is granted.

Service connection for an acquired psychiatric disorder is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


